DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 puts forth the inclusion of a Group A plastic commodity. The limitation is indefinite, as the bounds of the standard are subject to change. Examiner recommends putting forth specific guidelines of the standard that Applicant seeks to use in defining their structure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-26, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624).
Regarding claim 21, Jackson disclose a sprinkler assembly, comprising: 
an outer structure assembly (30) defining a passageway (Paragraph 41, lines 9-11, The passage is within structure 30) comprising an inlet (22) and an outlet (32), the passageway defining an axis (Figure 3, the passageway defines a central longitudinal axis); at least one frame arm (38) coupled with the outer structure assembly (Figure 3), the at least one frame arm (38) defining a first plane that includes the axis and a second plane perpendicular to the first plane (The arm is oriented at an angle that encompasses a longitudinal and latitudinal plane); and a deflector (18) coupled with the at least one frame arm (38) (Figure 3), the deflector (18) comprising a plurality of tines (Figure 4), but fails to disclose the tines comprising a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane, the second pair of diametrically opposed T-shaped tines having a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines.
Fischer discloses a sprinkler that includes a plurality of tines (Examiner’s Annotated Figure 1). The configuration features a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane (Examiner’s Annotated Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson with the disclosures of Fischer, providing a sprinkler that includes a plurality of tines (Examiner’s Annotated Figure 1) with a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane (Examiner’s Annotated Figure 1), in order to provide for a desired spray pattern.
Jackson in view of Fischer fails to disclose a deflector wherein the second pair of diametrically opposed T-shaped tines having a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines.
Fischer discloses optimizing the shape of the reentrant slots between each of the tines in order to provide for a desired concentration (Column 8, lines 40-44). Examiner interprets the provision of varying tine width as optimizing the reentrant slot, and thus potentially providing for a T-shaped tine. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer to provide a device wherein the second pair of diametrically opposed T-shaped tines has a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The claimed structure is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a desired concentration of fluid during a sprinkling operation.

    PNG
    media_image1.png
    412
    556
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 22, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: a casing tube (20) between the inlet and the outlet (Figure 3).
Regarding claim 24, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: the at least one frame arm (38) comprises a pair of spaced apart arms (Figure 4).
Regarding claim 25, Jackson in view of Fischer discloses  (New) The sprinkler assembly of claim 21, comprising: the at least one frame arm (38) comprises a pair of spaced apart arms aligned along the first plane (Figure 4), the axis being disposed along the intersection of the first and second planes (Figure 4), the first and second plane dissecting the deflector into four quadrants about the axis (Figure 4).
Regarding claim 26, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: the outlet defines a nominal K-factor of at least 16.8 GPM/PSI/2 (Paragraph 40, the k-factor falls in the range of 14 or larger).
Regarding claim 31, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: at least one tine of the plurality of tines defines a convex surface relative to the outlet, the convex surface defining a radius of curvature (Examiner’s Annotated Figure 1, The terminal edge is convex), but fails to disclose the radius of curvature being .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the radius of curvature being 1.5 inches since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 32, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: a thermal trigger (14) that actuates to slide an inner structural assembly (28, 26) to permit flow of fluid through the internal passageway (Paragraph 44).
Claims 23 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624) and Wancho (US 6,854,668).
Regarding claim 23, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: the deflector (18) comprises a central portion centered about the axis (Figure 4, the central portion receives the pintle 34), the plurality of tines (18) each extending radially from the central portion to a terminal portion (Figure 4), each tine having a base extending from the central portion, a body extending away from the base, the terminal portion extending from the body to a terminal edge, and a pair of lateral edges extending from the base to the terminal edge the plurality of tines being circumferentially spaced about the central portion to defines a plurality of slots therebetween (Fischer, Figure 3), the lateral edges of circumferentially adjacent tines converging to define an innermost portion of one of the plurality of slots (Figure 3, The tine edges feed into a circular portion that converges at the innermost portion of the slots), the innermost portion of each slot defining a radiused end having the shortest radial distance of the slot to the axis of the radiused end (The innermost portions are the shortest distance to the central axis), but fails to disclose the terminal portion of at least two tines of the plurality of tines being angled relative to the central portion such that the terminal portion is axially further away from the outlet frame than the central portion.
Wancho discloses a sprinkler that includes the terminal portion of at least two tines (70a, 70b) of a plurality of tines being angled relative to a central portion such that the terminal portion is axially further away from the outlet frame than the central portion (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer with the disclosures of Wancho providing at least two tines of a plurality of tines being angled relative to a central portion such that the terminal portion is axially further away from the outlet frame than the central portion, in order to minimize skipping in a suppression system as disclosed by Wancho (Column 6, lines 34-36 and Column 2, lines 22-29).
Regarding claim 27, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: the plurality of tines include symmetrical tines (Fischer, Figure 3), the symmetrical tines including a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane (Examiner’s Annotated Figure 1), but fails to disclose asymmetrical tines that present a non- planar surface to the outlet, and the asymmetrical tines being disposed circumferentially between the first and second pair of diametrically opposed T-shaped tines.
Wancho discloses a sprinkler that includes asymmetrical tines (70a, 70b) that present a non- planar surface to the outlet (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer with the disclosures of Wancho providing disclose asymmetrical tines that present a non- planar surface to the outlet (Wancho, Figure 1), in order to minimize skipping in a suppression system as disclosed by Wancho (Column 6, lines 34-36 and Column 2, lines 22-29).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the asymmetrical tines to be disposed circumferentially between the first and second pair of diametrically opposed T-shaped tines, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 28,Jackson in view of Fischer discloses the sprinkler assembly of claim 21, comprising: the deflector comprises a central portion (Examiner’s Annotated Figure 1), but fails to disclose each tine of the plurality of tines is angled relative to the central portion at an angle, radially adjacent tines defining different angles relative to the central portion.
Wancho discloses the general condition of optimizing a number of tines at an angle relative to a central portion, in order to provide for a desired spray distribution (Column 6, lines 47-52). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each tine of the plurality of tines is angled relative to the central portion at an angle, radially adjacent tines defining different angles relative to the central portion, since Wancho states that modifying the angle of each of the tines would provide for an optimized spray distribution (Column 6, lines 47-52).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624) and Thau (US 2008/0011491).
Regarding claim 29,Jackson in view of Fischer discloses the sprinkler assembly of claim 21, but fails to disclose the sprinkler comprising a first pair of the plurality of tines define a radial length smaller than a radial length defined by a second pair of the plurality of tines.
Thau discloses a sprinkler comprising a first pair of tines (88) defining a radial length smaller than a radial length defined by a second pair of tines (86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer with the disclosures of Thau to include a first pair of the plurality of tines define a radial length smaller than a radial length defined by a second pair of the plurality of tines, in order to provide for a desired spray pattern.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624) and Bosio (US 5,687,914).
Regarding claim 30, Jackson in view of Fischer discloses the sprinkler assembly of claim 21, but fails to disclose the sprinkler comprising: at least two tines of the plurality of tines include a bend portion.
Bosio discloses a sprinkler that includes at least two tines including a bend portion (Column 4, lines 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer with the disclosures of Bosio providing at least two tines of the plurality of tines including a bend portion (Bosio, Column 4, lines 22-23), in order to provide for an enlarged protection area, as disclosed by Bosio (Column 2, lines 31-35).
Claims 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624) and Pahlia (US 2011/0036598).
Regarding claim 33, Jackson discloses a sprinkler system comprising: an outer structure assembly (30) defining a passageway (Paragraph 41, lines 9-11, The passage is within structure 30) comprising an inlet (22) and an outlet (32), the passageway defining an axis (Figure 3, the passageway defines a central longitudinal axis); at least one frame arm (38) coupled with the outer structure assembly (Figure 3), the at least one frame arm (38) defining a first plane that includes the axis and a second plane perpendicular to the first plane (The arm is oriented at an angle that encompasses a longitudinal and latitudinal plane); and a deflector (18) coupled with the at least one frame arm (38) (Figure 3), the deflector (18) comprising a plurality of tines (Figure 4), but fails to disclose the tines comprising a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane, the second pair of diametrically opposed T-shaped tines having a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines.
Fischer discloses a sprinkler that includes a plurality of tines (Examiner’s Annotated Figure 1). The configuration features a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane (Examiner’s Annotated Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson with the disclosures of Fischer, providing a sprinkler that includes a plurality of tines (Examiner’s Annotated Figure 1) with a first pair of diametrically opposed T-shaped tines bisected by the first plane and a second pair of diametrically opposed T-shaped tines bisected by the second plane (Examiner’s Annotated Figure 1), in order to provide for a desired spray pattern.
Jackson in view of Fischer fails to disclose a deflector wherein the second pair of diametrically opposed T-shaped tines having a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines.
Fischer discloses optimizing the shape of the reentrant slots between each of the tines in order to provide for a desired concentration (Column 8, lines 40-44). Examiner interprets the provision of varying tine width as optimizing the reentrant slot. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer to provide a device wherein the second pair of diametrically opposed T-shaped tines has a second width greater than a first width of a widest portion of the first pair of diametrically opposed T-shaped tines since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Applicant has advanced no disclosure that the claimed structure is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a desired concentration of fluid during a sprinkling operation.
Jackson in view of Fischer fails to disclose the sprinkler integrated into a system comprising: a plurality of the sprinklers above a rack storage arrangement and each sprinkler comprising the structure of the sprinkler.
Pahila discloses a system wherein a plurality of sprinklers are placed above a rack storage arrangement and each sprinkler comprising the structure of a sprinkler (Paragraphs 44 and 47 and Figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer with the disclosures of Pahlia, providing a plurality of the sprinklers above a rack storage arrangement and each sprinkler comprising the structure of the sprinkler, in order to provide for an effective coverage, as disclosed by Pahlia (Paragraph 47). 
Regarding claim 34, Jackson in view of Fischer and Pahlia discloses the sprinkler system of claim 33, comprising: the rack storage arrangement comprises a cartoned unexpanded Group A plastic commodity (Pahlia, Paragraph 48).
Regarding claim 35, Jackson in view of Fischer and Pahlia discloses the sprinkler system of claim 33, comprising: the rack storage arrangement has a nominal storage height of at least 20 feet beneath a ceiling with a maximum nominal 40 foot ceiling height (Pahlia, Paragraph 48).
Regarding claim 36, Jackson in view of Fischer and Pahlia discloses the sprinkler system of claim 33, comprising: at least one of a wet pipe system and a dry pipe system coupled with the plurality of sprinklers (Abstract, dry pipe system).
Regarding claim 37, Jackson in view of Fischer and Pahlia discloses the sprinkler assembly of claim 23, comprising: each sprinkler comprising a casing tube (20) between the inlet and the outlet (Figure 3).
Regarding claim 38, Jackson in view of Fischer and Pahlia discloses the sprinkler system of claim 33, comprising: the at least one frame arm (38) comprises a pair of spaced apart arms (Figure 3).
Regarding claim 39, Jackson in view of Fischer and Pahlia discloses the sprinkler assembly of claim 33, comprising: each sprinkler has a nominal K-factor of at least 16.8 GPM/PSI/2 (Paragraph 40, the k-factor falls in the range of 14 or larger).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0187116) in view of Fischer (US 7,165,624), Pahlia (US 2011/0036598), and Thau (US 2008/0011491).
Regarding claim 40,Jackson in view of Fischer and Pahlia discloses the sprinkler assembly of claim 33, but fails to disclose the sprinkler comprising a first pair of the plurality of tines define a radial length smaller than a radial length defined by a second pair of the plurality of tines.
Thau discloses a sprinkler comprising a first pair of tines (88) defining a radial length smaller than a radial length defined by a second pair of tines (86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Fischer and Pahlia with the disclosures of Thau to include a first pair of the plurality of tines define a radial length smaller than a radial length defined by a second pair of the plurality of tines, in order to provide for a desired spray pattern.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-24, 26-27, 39-30, 32-33, 35, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 13 and 19 of U.S. Patent No. 11,065,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims put forth aligning structure, but differ in minor elements.
The limitations of claim 21, 23, 24, 29, 33, 36 and 38 are put forth by claim 1 of 487’, but claims 21 and 33 differ in that they put forth at least one frame arm, while claim 1 puts forth 2. Claim 1 reads on claims 21 and 33 in an anticipatory fashion, as two arms is within the range put forth by claims 21 and 33.
The limitations of claims 26 and 39 are put forth by claim 2.
The limitations of claim 27 are put forth by claim 4.
The limitations of claim 30 are put forth by claim 13.
The limitations of claim 32 are put forth by claim 19.
The limitations of claim 35 are put forth by claim 3.
The limitations of claim 40 are put forth by claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752